DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment file April 12, 2021 has been entered.  Claims 1-21 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection and 112(b) rejection set forth in the Non-Final Rejection mailed December 11, 2020.  
Additional amendments detailed on page 3, Amendment to the Drawings, beginning with FIG. 1 on line 3 and ending with FIG. 19 on line 11, are objected to for not showing in amended drawings or not depicting changes detailed in the original drawings. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peabody et al., US PGPub 2010/0109349 (hereafter Peabody).
Regarding claim 17, Peabody teaches a latch assembly for a door comprising: a sleeve (134, sleeve being defined in Merriam-Webster as an open-ended flat or tubular packaging or cover) containing the latch assembly (160); a bolt (125) movable within the sleeve between at least an extended position in which the bolt extends partially out of the sleeve (Fig 3) and a retracted position in which the bolt is within the sleeve (Fig 4; [0037]); wherein the bolt is configured to move from the extended position to the retracted position by rotating about a 
Regarding claim 18, Peabody teaches the latch assembly of claim 17, further comprising: a blocking cartridge (172) movable along the longitudinal axis of the latch assembly (132; Fig 3) between a blocking position that blocks the bolt from moving from the extended position toward the retracted position (Fig 3) and an unblocked position that allows the bolt to move from the extended position to the retracted position (Fig 4) by rotating about the bolt pivot point (166) and sliding within the sleeve along the longitudinal axis [0038].
Regarding claim 19, Peabody teaches the latch assembly of claim 17, wherein the first force (154) from one of a door (24) jamb and a strike box (12) rotates the bolt (125) perpendicularly (around 166) with respect to the sleeve (134), first to a partially retracted position until the bolt no longer rotates [0037].
Regarding claim 20, Peabody teaches the latch assembly of claim 19, wherein after the bolt (125) can no longer rotate, the bolt fully retracts into the retracted position within the sleeve [0037].
Allowable Subject Matter
Claims 1-16 and 21 are allowed.
Regarding claim 1, it is not known in the art for a door closing force being applied to the bolt to move the blocking cartridge into blocking position while the locking bar is unlocked.  
Regarding claim 15, it is not known in the art for portions of the locking bar to extend through the housing sleeve during operation.
Regarding claim 21, it is not known in the art for portions of the locking bar to extend through the housing sleeve during operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675